NUMBERS 13-21-00346-CV & 13-21-00347-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                           IN RE JOHN L. HAVERLAND


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      On October 12, 2021, relator John L. Haverland filed a petition for writ of

mandamus and a motion for stay regarding transfer orders issued in trial court cause

numbers 2020-PR-00247-4 and 2021-PR-00072-4 in the County Court at Law No. 4 of

Nueces County, Texas. We docketed the petition for writ of mandamus regarding these

orders in our appellate cause numbers 13-21-00346-CV and 13-21-00347-CV

respectively. By petition for writ of mandamus, relator seeks to compel the trial court to

vacate its transfer orders, and by motion for stay, relator seeks to stay the trial court’s
transfer orders pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion to stay, is of the

opinion that it should be granted. Accordingly, we grant the motion to stay, and we order

the trial court’s transfer orders issued in cause numbers 2020-PR-00247-4 and 2021-PR-

00072-4 to be stayed pending further order of this Court. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, Rodney Matocha, Joe Wayne

Sutherland, and Tammye Duckworth, in their capacities as Independent Co-

Administrators with Will Annexed of the Estate of Beatrice Jonet Mason, and as

Independent Co-Executors of the Estate of Hilbur Alfred Mason, or any others whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus on or before the expiration of ten days from the date of this order. See

id. R. 52.2, 52.4, 52.8.

                                                                       PER CURIAM

Delivered and filed on the
13th day of October, 2021.




                                             2